84 So. 3d 389 (2012)
Roger LOPEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-5110.
District Court of Appeal of Florida, Fourth District.
March 21, 2012.
*390 Antonio Bugge, Miami, for appellant.
No appearance required for appellee.
PER CURIAM.
We affirm the summary denial of appellant's motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. See Flores v. State, 57 So. 3d 218 (Fla. 4th DCA 2010). However, we note that this decision expressly and directly conflicts with Hernandez v. State, 61 So. 3d 1144 (Fla. 3d DCA 2011). See Fla. R.App. P. 9.030(a)(2)(A)(iv). We certify conflict and certify a question of great public importance:
DOES THE IMMIGRATION WARNING IN FLORIDA RULE OF CRIMINAL PROCEDURE 3.172(c)(8) BAR IMMIGRATION-BASED INEFFECTIVE ASSISTANCE OF COUNSEL CLAIMS BASED ON THE UNITED STATES SUPREME COURT'S DECISION IN Padilla v. Kentucky, ___ U.S. ___, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010)?
See Fla. R.App. P. 9.030(a)(2)(A)(v).
Affirmed; Conflict and Question Certified.
TAYLOR, GERBER and LEVINE, JJ., concur.